Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. The claim(s) recite(s) a hardware offload that perform hashing for a block based…  This judicial exception is not integrated into a practical application because claimed limitation only direct to software for calculating hash values for the storage based system and return hash values to the storage based system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because hardware offload is a genetic computer system which calculate the hash function and return the hash value back to the storage system.  There are no additional steps showing what other processing steps using the hashed values.
	Additional claim 2-9 does not provide any processing steps in addition to the calculating the hashed values.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Singhai et al.  (Pub. No. US 2017/0123689 A1).

As to claim 1, Singhai discloses an apparatus comprising: a hardware offload that performs hashing for a block-based storage system, comprising a hash engine that calculates multiple hash values from a single input buffer (data input buffer) (paragraph 0089) received from the block-based storage system (the compression hash table module 312 and/or reference has table module 314 receives an encoded (e.g., compressed/reduced) data stream from the encoding engine 310) (paragraph 0114)and returns the multiple hash values to the block-based storage system (the encoding engine 310 encodes one or more data blocks associated with data stream and transmit the encoded data blocks to the compressed buffer 316 for temporary storage) (paragraph 0114).

As to claim 2, Singhai discloses the apparatus of claim 1 wherein the input buffer is larger in size than a native block of the block-based storage system (it is possible the past reference data blocks remain in use by only a small subset…) (paragraph 0038).

As to claim 3, Singhai discloses the apparatus of claim 2 wherein the hash engine organizes the input buffer into multiple logical chunks and hashes each chunk (encoding engine 310 may encode each data block of the new set of data block using an encoding engine…) (paragraph 0124).

As to claim 4, Singhai discloses the apparatus of claim 3 wherein the chunks have variable offsets (block includes variable offsets) (paragraph 0127).

As to claim 5, Singhai discloses the apparatus of claim 3 wherein the chunks overlap (overlap) (paragraph 0129).

As to claim 6, Singhai discloses the apparatus of claim 3 wherein each chunk is larger, equal, or smaller in size than the native block (it is possible the past reference data blocks remain in use by only a small subset…) (paragraph 0038). 

As to claim 7, Singhai discloses the apparatus of claim 1 comprising a compression engine that compresses the input buffer as a single compression domain (compression algorithm) (paragraph 0135).

As to claim 8, Singhai discloses the apparatus of claim 3 comprising a compression engine that compresses each chunk as a separate compression domain (compression algorithm) (paragraph 0135).

As to claim 9, Singhai the apparatus of claim 3 comprising a compression engine that compresses a selected subset of the chunks, each as a separate compression domain (compression algorithm) (paragraph 0135).

As to claim 10, Singhai discloses a method comprising:
A block-based storage system sending a single input buffer of data of a data set to a hardware offload;
the hardware offload: calculating multiple hash values from a single input buffer received from the block-based storage system (the compression hash table module 312 and/or reference has table module 314 receives an encoded (e.g., compressed/reduced) data stream from the encoding engine 310) (paragraph 0114); and
returning a multiple hash value to the block-based storage system (the encoding engine 310 encodes one or more data blocks associated with data stream and transmit the encoded data blocks to the compressed buffer 316 for temporary storage) (paragraph 0114); and 
the block-based storage system using the multiple hash values to perform deduplication on the data set (encoding algorithm, may include, a proprietary encoding algorithm implementing duplication/compression) (paragraph 0122).

As to claim 11, Singhai discloses the method of claim 10 comprising creating the input buffer with a larger size than a native block of the block-based storage system (data input buffer) (paragraph 0074).

As to claim 12, Singhai discloses the method of claim 11 comprising the hardware offload organizing the input buffer into multiple logical chunks and hashing each chunk to generate the multiple hash values (…hashes of data blocks of an incoming data stream…) (paragraph 0100).

As to claim 13, Singhai discloses the method of claim 12 comprising forming the chunks with variable offsets (block includes variable offsets) (paragraph 0127).

As to claim 14, Singhai discloses the method of claim 12 comprising forming the chunks with overlap (overlap) (paragraph 0129).

As to claim 15, Singhai discloses the method of claim 12 comprising forming each chunk with a larger, equal, or smaller size than the native block (it is possible the past reference data blocks remain in use by only a small subset…) (paragraph 0038).

As to claim 16, Singhai discloses the method of claim 10 comprising the hardware offload compressing the input buffer as a single compression domain to generate a compressed buffer and returning the compressed buffer to the block-based storage system (compression algorithm) (paragraph 0135).

As to claim 17, Singhai discloses the method of claim 12 comprising the hardware offload compressing each chunk as a separate compression domain to generate compressed buffers and returning the compressed buffers to the block-based storage system (compression algorithm) (paragraph 0135).

As to claim 18, Singhai discloses the method of claim 12 comprising the hardware offload compressing each chunk of a selected subset of chunks as a separate compression domain to generate compressed buffers and returning the compressed buffers to the block-based storage system (compression algorithm) (paragraph 0135).

As to claim 19, Singhai discloses a system comprising: a SAN (storage area network) node that maintains a data set, the SAN node organizing the data set into input buffers that are each larger in size than a native block of the SAN node (data input buffer) (paragraph 0089); and a hardware offload that processes individual ones of the input buffers by calculating multiple hash values (the compression hash table module 312 and/or reference has table module 314 receives an encoded (e.g., compressed/reduced) data stream from the encoding engine 310) (paragraph 0114) and returning the multiple hash values to the SAN node (the encoding engine 310 encodes one or more data blocks associated with data stream and transmit the encoded data blocks to the compressed buffer 316 for temporary storage) (paragraph 0114), wherein the SAN node uses the multiple hash values to perform deduplication on the data set (encoding algorithm, may include, a proprietary encoding algorithm implementing deduplication/compression) (paragraph 0122).

As to claim 20, Singhai discloses he system of claim 19 wherein the hash values are calculated for chunks of the input buffer, wherein the chunks have variable offsets and overlap, and each chunk is larger, equal, or smaller in size than the native block of the SAN node (a similarity-based algorithm can be used to detect similarity between resemblance hashes of data blocks of an incoming data stream and resemblance hashes associated with reference data set) (Paragraph 0100).

 Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154